Case 1:17-cv-03521-LDH-CLP Document 38 Filed 11/15/19 Page 1 of 1 PageID #: 148




                  HANG & ASSOCIATES, PLLC
                                      ATTORNEYS AT LAW
                                   136-18 39th Avenue, Suite 1003
                                     Flushing, New York 11354

                                          November 15, 2019

    Keli Liu, ESQ.
    Tel: (718) 353-8588
    Fax: (718) 353-6288
    Email: Kliu@hanglaw.com

    VIA ECF
    Hon. Cheryl L. Pollak
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                    Re:     Zhu v. Meo Japanese Grill and Sushi Inc et al.
                            17-CV-3521(LDH)(CLP)
                                   Joint Status Report


    Dear Hon. Cheryl L. Pollak:

            Our firm is counsel for the Plaintiffs in the abovementioned matter. We write, together
    with the Counsel for the defendants, to report the status of the parties’ settlement negotiation.

            The parties have reached a settlement in principal, but are still working on the terms
    of the payment plan. We respectfully request to have until November 29, 2019 to update this
    Court again as to the status of the parties’ discussions.

            We thank the Court for its time and attention to this matter.

                                                                             Respectfully submitted,


                                                                                    /s Keli Liu
                                                                                       Keli Liu
